Day, J.
This is an action for the recovery of $83.33, and one year’s interest. The jury returned a“ verdict for plaintiff for $86.58. On the 16th of June, 1874, the defendant’s motion for a new trial was overruled. On the 18th day of November, 1874, the judge who tried the cause executed the certificate prescribed in Section 3173, of the Code of 1873. We have held in several cases, involving this question, that the certificate of the trial judge, in order to confer jurisdiction upon this court, must be made at the term at which the judgment or order appealed from is rendered. It will be seen that the certificate in question was not made until after the lapse of five months from the time the motion for new trial was overruled.
The appeal is
Dismissed.